Title: From George Washington to Richard Corbin, 19 March 1783
From: Washington, George
To: Corbin, Richard


                        
                            Sir
                            Head Quarters 19th Mar. 1783
                        
                        Your favor of the 18th feby came to my Hands a few Days ago.
                        I will take measures to make an Enquiry for your Son—If he should be found in New York, it will not be for
                            me, but the Executive power of the State of Virginia, to determine, respecting his return to you—should their permission
                            be obtained, I shall take pleasure in giving him my passport without Delay. I am &ca
                    